Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A, Claims 1-7, 12-14, 16, and 18-20 in the reply filed on 24th February 2021 is acknowledged.  The traversal is on the ground(s) that species could be examined together without imposing an undue burden as species have substantial overlap of subject matter.  This is not found persuasive because species are independent or distinct as they are structurally different/mutually exclusive and are not obvious variants.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12-14, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 2017/0101182).
Regarding claims 1, 7 and 12-13, Brown et al. ‘182 teaches (figures 1-5) an aircraft comprising: a fuselage having a longitudinal axis (axis run from the nose of the aircraft of the tail) and a passenger compartment having a floor and a ceiling (310), rows of seats (304 and 306) fixed to the floor adjacent an aisle (302), and a mobile container/ storage compartment with a delivery system (320, 350) suspended from one or more/multiple parallel tracks/rails (rail delivery system has two wheels 542 and 544 implying the presence of two parallel tracks) (330) mounted on the ceiling (310) over the aisle (302), wherein the mobile container has a side portion extending over one or more of the seats (the storage compartment sized wider than the aisle will extend over one or more of the seats as shown by 214 in figure 2) (Para 0025).
Regarding claim 2, Brown et al. ‘182 teaches (figures 1-5) the aircraft wherein the tracks are parallel to the longitudinal axis of the fuselage (tracks runs parallel with the aisle) (Para 0025 and 0034). 
Regarding claim 3, Brown et al. ‘182 teaches (figures 1-5)  the aircraft wherein the mobile container/ storage compartment with a delivery system (320, 350) has a fixed/immovable mode and a mobile mode, and further comprising: an actuator/braking system enabling transition of the mobile container between the fixed mode and the mobile mode (Para 0035).
Regarding claim 4, Brown et al. ‘182 teaches (figures 1-5) the aircraft wherein the actuator/braking system is configured for manual transition between the fixed mode and the mobile mode (Para 0035).

Regarding claim 6, Brown et al. ‘182 teaches (figures 1-5) the aircraft wherein the seats have a height, the container/storage compartment with a delivery system (320, 350) having a bottom wall above the height of the seats.
Regarding claim 14, Brown et al. ‘182 teaches (figures 1-5) a method of delivering service items to rows of seats (304 and 306) adjacent an aisle (302) in a passenger compartment, comprising: suspending a mobile container/ storage compartment with a delivery system (320, 350) from multiple tracks/rails (rail delivery system has two wheels 542 and 544 implying the presence of two parallel tracks) mounted on a ceiling (310) above the aisle (302) of the passenger compartment, and moving the mobile container along the multiple tracks to deliver service items to selected rows of seats (Para 0025).
Regarding claim 16, Brown et al. ‘182 teaches (figures 1-5) the method wherein a head space is defined above rows of seats, the moving step includes the step of: moving a portion of the container over the head space (the storage compartment sized wider than the aisle will extend over seats as shown by 214 in figure 2 and use the space above rows of seat when moved) (Para 0025).
Regarding claim 18, Brown et al. ‘182 teaches (figures 1-5) the method further comprising stopping a location of the container along the tracks by releasing an actuator/ braking system (Para 0035).
Regarding claim 19, Brown et al. ‘182 teaches (figures 1-5) the method wherein the mobile container/ storage compartment with a delivery system (320, 350) has a fixed/immovable 
Regarding claim 20, Brown et al. ‘182 teaches (figures 1-5) the method further comprising: defaulting to maintain the mobile container in the fixed/immovable mode (brakes are only released to move the compartment and deployed once compartment reaches its destination) (Para 0035).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        

/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/12/2021